       Case 4:20-cv-02088-MWB Document 17 Filed 11/13/20 Page 1 of 4




                  In the United States District Court
                For the Middle District of Pennsylvania
                         Williamsport Division

LAMARR PIRKLE, THEODORE
DANNERTH, LAUREN DANKS,         Case No.: 4:20-cv-02088-MWB
and CASEY FLYNN,
                    Plaintiffs,
    v.
GOVERNOR THOMAS W.
WOLF, in his official capacity,
KATHRYN BOOCKVAR,
Secretary of the
Commonwealth of
Pennsylvania, in her official
capacity,
                  Defendants


         AMENDED MOTION TO CONSOLIDATE AND TO
                  EXPEDITE DISCOVERY

     In light of the passage of time and expiration of deadlines

proposed in their original motion, Plaintiffs, Lamarr Pirkle, Thoedore

Dannerth, Lauren Danks, and Casey Flynn (collectively “Voters”) file

this amended motion to withdraw their request to consolidate this

matter under Fed.R.Civ.P 42(a) with the companion matter Donald J.

Trump for President, Inc., et. al. v. Boockvar, et. al., No. 4:20-cv-02078-

MWB and to amend their proposed case management schedule to the

Court as follows:


                                    1
       Case 4:20-cv-02088-MWB Document 17 Filed 11/13/20 Page 2 of 4




      • A prompt scheduling conference to establish an expedited

        schedule for resolution of this case;

      • Entry of the following expedited schedule:

      (1)   All discovery requests and responses thereto, and all third-

party subpoenas and responses thereto, shall be expedited and

completed no later than November 18, 2020;

      (2)   A trial brief will be filed with the Court by all parties no

later than one business day prior to the scheduled trial on the merits;

      (4)   An evidentiary hearing will be held the week of November

23, 2020,

      (5)   This Court will rule promptly on the matter after the trial on

the matter.
      Case 4:20-cv-02088-MWB Document 17 Filed 11/13/20 Page 3 of 4




Date: November 13, 2020            Respectfully Submitted,

                                   /s/ Anita Y. Milanovich
                                   Anita Y. Milanovich (MT #12176)*
                                     Of Counsel
                                     aymilanovich@milanovichlaw.com
                                   MILANOVICH LAW, PLLC
                                   100 E. Broadway Street
                                   The Berkeley Room
                                   Butte, MT 59701
                                   Telephone: 406/589-6856

                                   James Bopp, Jr. (IN #2838-84)*
                                    jboppjr@aol.com
                                   True the Vote, Inc.
                                    Voters’ Rights Initiative
                                   THE BOPP LAW FIRM, PC
                                   1 South Sixth St.
                                   Terre Haute, IN 47807-3510
                                   Telephone: 812/232-2434

                                   Lead Counsel for Plaintiffs
                                   * Pro Hac Vice application granted

                                   Walter S. Zimolong III, Esq.
                                   ZIMOLONG, LLC
                                   wally@zimolonglaw.com
                                   P.O. Box 552
                                   Villanova, PA 19085-0552
                                   Tele: (215) 665-0842

                                   Local Counsel for Plaintiffs
       Case 4:20-cv-02088-MWB Document 17 Filed 11/13/20 Page 4 of 4




                          Certificate of Service

     I hereby certify that on November 13, 2020, I caused the foregoing

Motion to be filed with the United States District Court for the Middle

District of Pennsylvania, Williamsburg Division, via the Court’s

CM/ECF system, which served all counsel of record.

                                             /s/ Anita Y. Milanovich
                                             Anita Y. Milanovich
                                             Counsel for Plaintiffs
